


TENTH AMENDMENT AND WRITTEN CONSENT TO
 
AMENDED AND RESTATED LOAN AGREEMENT
 
This Tenth Amendment and Written Consent to Amended and Restated Loan Agreement
(the "Tenth Amendment") is entered into effective as of August 1, 2014 by and
between SUPERTEL HOSPITALITY, INC., a Virginia corporation ("Borrower") and
GREAT WESTERN BANK, a South Dakota corporation ("Bank").
 
WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the "Agreement"; terms used, but not
defined herein, have the meanings set forth in the Agreement);
 
WHEREAS, Borrower has advised Bank that it intends to reincorporate as a
Maryland corporation by means of a merger with and into a wholly-owned
subsidiary, Supertel Hospitality, Inc., a Maryland corporation (the “New
Borrower”), as more fully described in the Definitive Proxy Statement (the
“Proxy Statement”) filed by Borrower with the Securities and Exchange Commission
on May 1, 2014 (such transaction, the “Reincorporation”);
 
WHEREAS, Pursuant to Section 3-114(f) of the Maryland General Corporation Law,
successor corporations in a merger are liable for all the debts and obligations
of nonsurviving corporations, and therefore the Reincorporation will not impair
the rights of Bank against Borrower;
 
WHEREAS, pursuant to Section 3-114(e)(1) of the Maryland General Corporation
Law, the assets of Borrower (including its ownership interests in various
subsidiaries) will transfer to New Borrower by operation of law in connection
with the Reincorporation (such transfers, the “Transfers”); and
 
WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement and other Loan Documents, and Bank has agreed to consent to the
Reincorporation and Transfers.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment. On the date of the Reincorporation, all references in the
Agreement and other Loan Documents to (a) "Supertel Hospitality, Inc., a
Virginia corporation" as Borrower shall be amended to "Supertel Hospitality,
Inc., a Maryland corporation" and (b) "Virginia" as the state of incorporation
of Borrower shall be amended to "Maryland."
 
SECTION 2.  Consent.  Bank hereby consents to the Reincorporation and Transfers
so long as the Reincorporation and Transfers occur substantially as described in
the Proxy Statement.  Borrower agrees to promptly notify Bank of the completion
of the Reincorporation and Transfers, and upon such completion authorizes Bank
to file a UCC-1 financing statement against Borrower with the Maryland Secretary
of State.
 
SECTION 3.                                Effectiveness.  The effectiveness of
this Tenth Amendment is subject to the condition precedent that Bank shall have
received counterparts of this Tenth Amendment duly executed by Borrower and
Bank.
 
SECTION 4.                                Representations and Warranties of
Borrower.  Borrower represents and warrants as follows:
 
 
(a)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 
 
(b)
The execution, delivery and performance by Borrower of this Tenth Amendment and
performance by Borrower of the Agreement, as amended hereby, are within
Borrower's powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower's articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower's properties, except as
contemplated by the Agreement, as amended hereby.

 
 
(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of this Tenth Amendment or the Agreement,
as amended hereby.

 
 
(d)
This Tenth Amendment and the Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor's rights in general or
general principles of equity.

 
 
(e)
There is no pending or threatened action or proceeding affecting Borrower before
any court, governmental agency or arbitrator, which may materially adversely
affect the financial condition or operations of Borrower.

 
 
(f)
No Event of Default listed in Section 5.01 of the Agreement has occurred and is
continuing.

 
SECTION 5.                                Reference to and Effect on the
Agreement.
 
 
(a)
On and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder" "hereof", "herein" or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 
 
(b)
Except as specifically amended above, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 
 
(c)
The execution, delivery and effectiveness of this Tenth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement, nor constitute a waiver of any provision of
the Agreement.

 
SECTION 6.                                Execution in Counterparts.  This Tenth
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.
 
SECTION 7.                         Governing Law.  This Tenth Amendment shall be
governed by, and construed in accordance with, the laws of the State of
Nebraska, without regard to its principles of conflict laws.
 
SECTION 8.                         Costs and Expenses.  Borrower agrees to pay
on demand all costs and expenses in connection with the preparation, execution,
delivery and administration of this Tenth Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Bank.
 
IN WITNESS WHEREOF, the undersigned have executed this Tenth Amendment effective
as of the first date written above.
 
BORROWER:
SUPERTEL HOSPITALITY, INC., a Virginia corporation




By:  /s/ Corrine L. Scarpello
Corrine L. Scarpello
Chief Financial Officer and Secretary






BANK:
GREAT WESTERN BANK, a South Dakota corporation




By:  /s/ Michael T. Phelps
Michael T. Phelps,
Vice President Business Banking

